


EXHIBIT 10.19

 

CONFIDENTIAL TREATMENT

 

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934.  Such portions
are marked “[*]” in this document; they have been filed separately with the
Commission.

 

AMENDMENT N°1
TO THE AGREEMENT FOR THE LAUNCHING INTO
LOW EARTH ORBIT
OF THE GLOBALSTAR SATELLITES
BY THE SOYUZ LAUNCH VEHICLE

 

This Amendment N°1 to the Agreement for the launching of the GLOBALSTAR
Satellites, (hereinafter referred to as the “Agreement”) is entered, by and
between:

 

GLOBALSTAR, INC., a company organized and existing under the laws of the State
of Delaware, with head offices located at 461 South Milpitas Blvd, Milpitas, CA
95035, U.S.A., (hereinafter referred to as “CUSTOMER”),

 

On the one hand,

 

AND

 

ARIANESPACE a company organized and existing under the laws of the Republic of
France, with head offices at Boulevard de l’Europe, 91006 Evry-Courcouronnes
Cedex, France (hereinafter referred to as “ARIANESPACE”).

 

On the other hand,

 

PREAMBLE

 

Whereas                                                               On
September 5, 2007 CUSTOMER and ARIANESPACE have entered into the Agreement for
the launching of TWENTY FOUR (24) Satellites, with the option to launch an
additional TWENTY FOUR (24) Satellites into low earth orbit, and

 

Whereas                                                               CUSTOMER
and ARIANESPACE have agreed to adapt certain Pre-Launch Financing provisions, as
well as the conditions related to the Launch Site selection.

 

Confidential, Arianespace proprietary

 

--------------------------------------------------------------------------------


 

DC/PHB/DA/CO-015
Amdt N°1 Issue 1

 

NOW THEREFORE, THE PARTIES HAVE AGREED UPON THE FOLLOWING MODIFICATION TO THE
AGREEMENT:

 

Section 1 -                                      Launch Site Selection for the
Firm Launches and Associated Remuneration

 

1.1                                The first sub-paragraph of Paragraph 4.4
(“Launch Site Selection”) of Article 4 (“ARIANESPACE’ SERVICES”) of the
Agreement is cancelled and replaced as follows:

 

“ARIANESPACE shall inform CUSTOMER of the Launch Site selection for the FOUR
(4) Firm Launches by written notice to be received no later than 15
September 2008.”

 

1.2                                A new Sub-paragraph C is added to Paragraph
8.1 of Article 8 (“Remuneration”) of the Agreement, as follows:

 

“ C           For the Firm Launch Services from Baikonur Space Center Launch
Site.

 

Should ARIANESPACE proceed with the FOUR (4) Firm Launches from the Baikonur
Launch Site, then each Firm Launch related Launch Services price shall be
increased by an amount of [*].

 

The price increase relating to the performance of the Firm Launches from the
Baikonur Launch Site, as applied and computed in accordance with the terms
above, shall be payable by CUSTOMER at the Launch Associated Payment due date
related to the Firm Launch for which there is no subsequent Firm Launch
remaining to be performed (L — 1 week, L being the actual Launch Day of the said
Launch).  The total amount of such price increase shall be contractually capped
at [*].”

 

Section 2 -                                      Payment Schedule and Financing

 

Paragraph 10.6 (“Financing”) of Article 10 of the Agreement is deleted and
replaced as follows:

 

“10.6 Financing

 

For each of the FOUR (4) Firm Launches under this Agreement, Pre-Launch
Financing shall be made available and repaid in accordance with the following
provisions of this Paragraph 10.6.

 

10.6.1

 

Pre-Launch Financing shall be made available for the payments due at EDC+6
months, EDC+12 months and L*-9 months, up to [*]% of the amount of each such
payment and on the respective date of each such payment, in accordance with the
following table.

 

2

--------------------------------------------------------------------------------


 

DATE

 

Total amount in US$ for
each launch referred in the
sub-paragraph 8.1 (A) of
Article 8 of this Agreement

 

Minimum CASH
(in US$)

 

Maximum
PRE
LAUNCH
FINANCING
(in US$) *

EDC + 6 months

 

[*]

 

[*]

 

[*]

EDC + 12 months

 

[*]

 

[*]

 

[*]

L* - 9 months

 

[*]

 

[*]

 

[*]

 

--------------------------------------------------------------------------------

Where L* means the first day of the provisional Launch Period as applicable to
each respective Firm Launch and as defined in accordance with sub-paragraph
6.2.1 (A) (ii) or 6.2.1 (B) (ii) of Article 6 of this Agreement whichever is
relevant. Except as set forth in Paragraph 11.4 of Article 11, L* is fixed for
the duration of this Agreement.

 

10.6.2

Upon receipt of the cash payments for EDC + 6 months, EDC + 12 months and L*- 9
months, corresponding Pre-Launch Financing for the unpaid balances shall
automatically be made on the respective date of payment in the amount such that
the total amount is paid in full. It shall be made by way of book entry to fund
the corresponding payment.

 

 

 

 

(i)

From the date of book entry until the date of repayment, Pre-Launch Financing
shall bear interest at a fixed annual interest rate of [*]% from EDC until L*- 6
months (excluded), and shall bear interest at a fixed annual interest rate of
[*]% from L*- 6 months (included) until the date of repayment that shall be L— 1
month at the latest.  L in the preceding sentence and in paragraphs 10.6.3 and
10.6.4 shall mean the actual Launch Day of the said Launch.

 

 

 

 

(ii)

The computation of interest shall be made on the basis of THREE HUNDRED SIXTY
(360) days and actual days elapsed.

 

 

 

10.6.3

The principal amount of the Pre-Launch Financing and the accrued interest shall
be repaid in full at L -1 month at the latest, subject to the terms and
conditions of sub-paragraph 18.2.3 of Article 18 of this Agreement.

 

 

 

 

In the event ARIANESPACE requests a launch postponement, the accrued interest
with respect to the said Launch shall cease to accrue for the duration of such
launch postponement.

 

 

 

10.6.4

The L-1 month payment date shall be adjusted by the aggregate number of
postponements (as measured in days) requested by ARIANESPACE in accordance with
Paragraph 11.3 of Article 11 of this Agreement.

 

 

 

10.6.5

Notwithstanding the terms of Paragraph 10.4 (“Late Payment”) of Article 10
(“Payment for Services”), in the event of default of payment of the principal
amount of the Pre-Launch Financing and related accrued interests by L-1 month at
the latest, then

 

3

--------------------------------------------------------------------------------


 

CUSTOMER shall pay ARIANESPACE interest on the payment due at a rate of [*]%
starting from the first delinquent day up to and including the date payment is
made.

 

Without prejudice to the above, it is acknowledged by the Parties that during
any period of non payment, ARIANESPACE shall be entitled to suspend any and all
of its activities in preparation of the Launch Services and to reschedule the
Launch Services under Sub-paragraph 11.3.3 of Article 11 of this Agreement, such
suspension and reschedule subject to the time and notice requirements as set
forth in Article 10.4 of the Agreement.”

 

Section 3 -                                     This Amendment N°1 shall be
effective as of its date of execution by both Parties. Any other provisions of
the Agreement not modified by this Amendment N°1 shall remain in full force and
effect.

 

IN WITNESS WHEREOF the Parties have caused this Amendment N°1 to the Agreement
for the launching of the GLOBALSTAR Satellites to be executed in two originals,
as of the following date and year:  July 5, 2008.

 

 

CUSTOMER

ARIANESPACE

 

 

Name:     Anthony J. NAVARRA

Name: Jean-Yves LE GALL

 

 

 

 

Title: President

Title: Chairman and Chief Executive Officer

 

 

 

 

/s/ Anthony J. Navarra

 

/s/ Jean-Yves Le Gall

Signature

Signature

 

4

--------------------------------------------------------------------------------
